Citation Nr: 1201027	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  09-39 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for basal cell carcinoma ("skin cancer"), to include as due to herbicide exposure.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to October 1970.  The Veteran received the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran asserts that his skin cancer is related to his exposure to herbicides during his service in the Republic of Vietnam.  (See June 2008 Notice of Disagreement; February 2008 VA Treatment Record).

The Veteran's DD Form 214 shows that he served in the Republic of Vietnam.

Therefore, the Veteran is entitled to the presumption that he was exposed to an herbicide agent during such service pursuant to 38 C.F.R. § 3.307(a) (6) (2011).

However, basal cell carcinoma is not listed as one of the conditions that would be entitled to service connection pursuant to 38 C.F.R. § 3.309 (2011).

Accordingly, under the law, the claim of service connection for basal cell carcinoma may only be considered on a direct basis in this case.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran submitted a written statement from Dr. G. M., who stated, in part, that the Veteran was diagnosed with skin cancer that could have been exacerbated by his exposure to Agent Orange while stationed in Vietnam.  (See June 2008 Written Statement from Dr. G. M.).

To date, the Veteran has yet to be afforded a VA medical examination with respect to his claim.  VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability, and an indication that the current disability may be associated with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the claim must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, on remand, the VA must obtain all outstanding pertinent VA medical records from VA facilities, following the current procedures prescribed in 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain all outstanding records referable to treatment rendered the Veteran by VA or any non-VA health care provider for the claimed skin cancer.  Based on his response, copies of all records from any identified treatment source should be obtained for review.  All records and/or responses received should be associated with the claims folder.  If any VA or private records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  The RO then should schedule the Veteran for a VA examination in order to determine the nature and likely etiology of the claimed skin cancer.  

The claims folder and a copy of this remand must be reviewed by the examiner(s).  The examiner(s) must acknowledge receipt and review of the claims folder, any recent medical records obtained, and a copy of this remand.  

After examining the Veteran and reviewing the entire record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the skin cancer is due to the exposure to herbicides or another event or incident of his period of active service.

In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of the evidence of record.  The VA examiner should comment on Dr. G. M.'s positive nexus and opinion and the lay statements of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of service medical records to provide a negative opinion).

A complete rationale must be provided for all opinions rendered.  If the examiner(s) cannot provide the requested opinions without resorting to speculation, this should be expressly indicated and the examiner(s) should provide a supporting rationale as to why an opinion cannot be made without resorting to speculation, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

3.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC)  and afforded a reasonable opportunity for a response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



